Exhibit 10.9 ASSIGNMENT, CONVEYANCE AND BILL OF SALE STATE OF COLORADO } } KNOW ALL MEN BY THESE PRESENTS THAT: COUNTIES OF WELD AND MORGAN } THIS ASSIGNMENT, CONVEYANCE AND BILL OF SALE (this “Assignment”), dated effective as of 7:00 a.m. Mountain Time on January 1, 2015 (the “Effective Time”), is made by and between Pacific Energy Development Corp., a Nevada corporation (“Assignor”) with an address of 4125 Blackhawk Plaza Circle, Suite 201A, Danville, California 94506, and Condor Energy Technology LLC, a Nevada limited liability company (“Assignee”), having an address of c/o MIE Energy Corporation, 2203 Timberloch Place, Spring, Texas, 77380. For and in consideration of ONE HUNDRED DOLLARS ($100), and other good and valuable consideration, receipt of which is hereby acknowledged, Assignor does hereby assign, transfer and convey unto Assignee, effective for all purposes as of the Effective Time, and subject to the terms and conditions of this Assignment, all of Assignor’s right, title and interest in and to the following (collectively, the “Properties”), excepting and reserving the Excluded Properties (as defined herein): (i) The leasehold estates created by the oil and gas leases described on Exhibit A (the “Leases”), insofar and only insofar as the Leases cover the lands described on Exhibit A (the “Lands”). (ii) The oil and gas production wells, injection wells, pressure maintenance wells and salt water disposal wells located upon the Lands, whether producing or non-producing, which are set forth in Exhibit B (collectively, the “Wells”). (iii) The equipment, personal property, facilities, improvements, structures and fixtures located on the Lands as of the Effective Time, or used in connection with the Leases or the Wells, for the production, gathering, treatment, compression, transportation, processing, sale or disposal of hydrocarbons or water produced from the Wells, including all wells, well-bores, casing, tubing, wellheads, gauges, valves, rods, tanks, pumps, flow lines, separators, treaters, compressors, pipelines and other improvements (collectively, the “Equipment”). (iv) The oil, gas, condensate and other hydrocarbon production (the “Production”) produced from the Lands covered by the Leases, or attributable thereto, or to lands pooled or unitized therewith, from and after the Effective Time. (v) The easements, rights-of-way, permits, licenses, servitudes, access agreements, surface use agreements or other similar interests related to the Leases, the Lands or the Wells (collectively, the “Surface Rights”). (vi) The agreements, contracts, licenses, permits, options, grants, leases, franchises and other documents related to the ownership or operation of the Leases and Lands, the Wells, the Equipment, the Production, and the Surface Rights, including farm-out agreements, participation agreements, model form operating agreements, unit agreements, area of mutual interest agreements, communitization agreements, pooling agreements, product sale agreements, division orders, processing agreements, transportation agreements, water disposal agreements, options, orders and decisions of state and federal regulatory authorities (collectively, the “Material Contracts”). Page 1 of 6 (viii) All of Assignor’s records and files directly related to the Leases and Lands, the Wells, the Equipment, the Production, the Surface Rights and the Material Contracts (collectively, the “Records”) including: (A) leases, assignments, contracts, rights of way, surveys, maps, plats, correspondence, and other documents and instruments; (B) division of interest, suspended funds data, and accounting records (excluding Assignor’s state and federal income tax information); (C) severance, production and property tax records; and (D) well files, logs, operations and maintenance records. EXCEPTING AND RESERVING unto Assignor, and the term “Properties” as used herein shall not include, the following (collectively, the “Excluded Properties”): (a) The Production with respect to all periods prior to the Effective Time, together with all proceeds from and rights relating to the sale of such Production. (b) All funds, monies, proceeds, income, revenues, credits, receipts and benefits (and any security, deposits, advances or prepayments) attributable to the Properties or the operation thereof prior to the Effective Time, and the Excluded Properties. (c) All of Assignor’s Claims for any refund of or loss carry forwards with respect to: (i) production, severance, ad valorem or other taxes attributable to the Properties for any period prior to the Effective Time; (ii) income or franchise taxes; and (iii) any taxes attributable to the Excluded Properties. (d) All of Assignor’s Claims (as hereafter defined), causes of action and chooses in action: (i) arising from acts, omissions or events, or damage to or destruction of property, occurring prior to the Effective Time; (ii) arising under or with respect to any of the Leases and the Material Contracts that are attributable to periods of time prior to the Effective Time (including audit rights, and claims for overpayments, adjustments or refunds); or (iii) with respect to any of the Excluded Properties. (e) All of Assignor’s claims for all periods prior to the Effective Time under any policy or agreement of insurance held in the name of Assignor (as a non-operator of the Wells), and any other indemnity, surety, guaranty or bond held in the name of Assignor (as a non-operator of the Wells). (f) [Intentionally Omitted]. (g) All documents, memoranda, correspondence and other communications that may be protected by an attorney-client privilege or the attorney work-product privilege. (h) All agreements, memoranda and correspondence among Assignor, its subsidiaries and affiliates (other than Assignee), and their respective officers, directors, shareholders, managers, members, partners, employees, accountants, attorneys, bankers, investment bankers, advisors, consultants, agents and representatives (collectively, “Assignor Group”), and prospective purchasers of the Properties, and their respective officers, directors, shareholders, managers, members and employees including contact lists, sales materials, confidentiality agreements, bids, offers, analyses, and draft agreements. (i) All of Assignor’s corporate, financial, accounting and tax records, except those tax records for production, severance and property taxes specifically relating to the Properties or which are directly related to Assignee’s ownership or operation of the Properties. Page 2 of 6 TO HAVE AND TO HOLD the Properties unto Assignee, and Assignee’s successors and assigns, subject to the following terms and conditions: 1.“Subject to” certain Liabilities. Except to the extent herein expressly provided, this Assignment is accepted subject to, and Assignee hereby agrees to bear and perform (but without assuming), all of the duties, liabilities and obligations arising in connection with or related to the Properties, including: (i) all express and implied covenants, duties, obligations and liabilities under the terms of the Leases, the Surface Rights, and the Material Contracts; (ii) all costs and expenses attributable to the ownership, exploration, development and operation of the Properties, from and after the Effective Time; (iii) all royalties, overriding royalties, production payments, net profits obligations, rentals, shut-in payments and similar burdens to which the Properties are subject accruing on and after the Effective Time (subject to Section 3 in regard to Suspense Funds); (iv) all taxes attributable to periods from after the Effective Time; (v) compliance with all applicable laws pertaining to the Properties, including the procurement and maintenance of all permits required by public authorities in connection with the Properties from and after the Effective Time; (vi) the condition of the Properties both surface and subsurface as of the Effective Time (including all obligations to properly plug and abandon, or re-plug and re-abandon, all wells that are located on the Properties, to restore the surface of the Lands, and to comply with, or to bring the Properties into compliance with law, including conducting any remediation activities, investigations, feasibility studies, and other clean-up activities which may be required); and (vii) to the maximum extent permitted by law, all other matters related to the Properties (including title and environmental matters), regardless of whether such matters arose before or after the Effective Time (the “Existing Conditions”). Notwithstanding the foregoing, to the extent that any of the foregoing matters or conditions to which Assignee agreed to accept the Properties “subject to” are later discovered to have been undisclosed or undiscovered due to the fraud, intentional misrepresentation, gross negligence, willful misconduct of Assignor, Assignor shall remain liable, to the extent of such retained liability (the “Retained Liabilities”) and such Retained Liabilities shall be deemed excluded from the Existing Conditions. 2.Allocation of Cost and Expense. Except as otherwise provided in this Assignment, all income, revenue, cost and expense attributable to the Properties shall be allocated between Assignor and Assignee as of the Effective Time. Assignor shall own and be entitled to all income, proceeds and revenues attributable to the Properties prior to the Effective Time, and Assignee shall own and be entitled to all income, proceeds and revenues attributable to the Properties from and after the Effective Time. Except as otherwise provided in this Assignment, Assignor shall bear and pay all cost and expense attributable to the Properties prior to the Effective Time, and Assignee shall bear and pay all costs and expense attributable to the Properties from and after the Effective Time. On or before 90 days after the Effective Time, Assignor and Assignee shall agree upon any adjustments pursuant to this Section, and the party owing any amounts shall promptly pay to the other party such amounts. 3.[Intentionally Omitted]. 4.Special Warranty of Title. Assignor warrants title to the Lands described on Exhibit A and the working interests and net revenue interests in the Wells described on Exhibit B, free and clear of all liens and encumbrances arising by, through and under Assignor, but not otherwise, subject to and burdened by the terms and conditions of this Assignment, the Leases, the Surface Rights, the Material Contracts, and all other similar burdens on the Lands recorded in the real property records of Weld and Morgan Counties, Colorado, as of the Effective Time. 5.[Intentionally Omitted]. Page 3 of 6 6.Disclaimers. (a)EXCEPT FOR THE SPECIAL WARRANTY OF TITLE CONTAINED HEREIN, THE PROPERTIES ARE BEING CONVEYED BY ASSIGNOR TO ASSIGNEE WITHOUT WARRANTY OF ANY KIND, EXPRESS, IMPLIED, STATUTORY, AT COMMON LAW OR OTHERWISE, AND THE PARTIES HEREBY EXPRESSLY DISCLAIM, WAIVE AND RELEASE ANY WARRANTY OF MERCHANTABILITY, CONDITION, SAFETY OR FITNESS FOR A PARTICULAR PURPOSE, AND SUBJECT TO THE RETAINED LIABILITIES OF ASSIGNOR, IS ANY, ASSIGNEE ACCEPTS THE PHYSICAL CONDITION OF THE PROPERTIES “AS IS, WHERE IS, AND WITH ALL FAULTS” CONDITION AND STATE OF REPAIR. EXCEPT TO THE EXTENT OF ASSIGNOR’S RETAINED LIABILITIES, ASSIGNOR SHALL HAVE NO LIABILITY TO ASSIGNEE FOR ANY CLAIMS CAUSED OR ALLEGED TO BE CAUSED DIRECTLY, INDIRECTLY, INCIDENTALLY OR CONSEQUENTIALLY, BY THEDESCRIPTIONS OF THE PROPERTIES, BY ANY INADEQUACY THEREOF OR THEREWITH, ARISING IN STRICT LIABILITY OR OTHERWISE, OR IN ANY WAY ARISING OUT OF ASSIGNEE’S PURCHASE THEREOF. THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW, THE DISCLAIMERS CONTAINED IN THIS ASSIGNMENT ARE “CONSPICUOUS” FOR THE PURPOSES OF SUCH APPLICABLE LAW. (b)EACH PARTY HEREBY EXPRESSLY DISCLAIMS, WAIVES AND RELEASES ANY AND ALL WARRANTIES, EXPRESS, IMPLIED, STATUTORY, AT COMMON LAW OR OTHERWISE, RELATING TO THE ACCURACY OF ANY OF THE INFORMATION FURNISHED WITH RESPECT TO THE EXISTENCE OR EXTENT OF RESERVES, THE VALUE OF THE PROPERTIES BASED THEREON, OR THE CONDITION OR STATE OF REPAIR OF THE PROPERTIES. THIS DISCLAIMER EXTENDS TO ANY REPRESENTATION OR WARRANTY AS TO THE PRICES ASSIGNEE AND/OR ASSIGNOR ARE OR WILL BE ENTITLED TO RECEIVE FROM THE PRODUCTION FROM THE PROPERTIES, IT BEING ACKNOWLEDGED AND AGREED THAT ALL RESERVE, PRICE AND VALUE ESTIMATES UPON WHICH ASSIGNEE HAS RELIED OR IS RELYING HAVE BEEN DERIVED BY THE INDIVIDUAL EVALUATION OF ASSIGNEE. ALSO, ASSIGNEE ACKNOWLEDGES AND AGREES THAT RESERVE REPORTS ARE ESTIMATES ONLY OF PROJECTED FUTURE OIL AND/OR GAS VOLUMES, FUTURE FINDING COSTS AND FUTURE OIL AND/OR GAS SALES PRICES, ALL OF WHICH FACTORS ARE INHERENTLY IMPOSSIBLE TO PREDICT ACCURATELY EVEN WITH ALL AVAILABLE DATA AND INFORMATION. (c)THE PARTIES HEREBY ACKNOWLEDGE AND AGREE THAT THEY ARE NOT “CONSUMERS” WITHIN THE MEANING OF ANY DECEPTIVE TRADE PRACTICES OR CONSUMER PROTECTION ACT, OR ANY APPLICABLE LAW. ASSIGNEE HEREBY EXPRESSLY DISCLAIMS, WAIVES AND RELEASES ALL OF ASSIGNEE’S RIGHTS AND REMEDIES UNDER ALL APPLICABLE LAW WHICH MAY AFFORD CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF ASSIGNEE’S OWN SELECTION, ASSIGNEE VOLUNTARILY CONSENTS TO THIS WAIVER AND RELEASE. TO EVIDENCE ASSIGNEE’S ABILITY TO GRANT SUCH WAIVER, ASSIGNEE HEREBY REPRESENTS AND WARRANTS TO ASSIGNOR THAT: (i) ASSIGNEE IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION; (ii) ASSIGNEE IS REPRESENTED BY LEGAL COUNSEL IN ENTERING INTO THIS ASSIGNMENT; AND (iii) SUCH LEGAL COUNSEL WAS NOT, DIRECTLY OR INDIRECTLY, IDENTIFIED, SUGGESTED OR SELECTED BY ASSIGNOR OR ANY AGENT OF ASSIGNOR. Page 4 of 6 7.Recording.Assignee, at Assignee’s sole cost and expense, shall promptly file this Assignment for recording in the appropriate offices of the counties in which the Lands are located. Assignee shall promptly deliver to Assignor true and accurate photocopies of this Assignment with the recording information thereon, promptly after Assignee’s receipt thereof. Assignee shall pay all sales, use, transfer, documentary, recording, filing, stamp, registration and other similar taxes and fees incurred or may be imposed in connection with this Assignment, and indemnify, defend, release and hold harmless Assignor with respect thereto. 8.Exhibits. All exhibits attached hereto are hereby incorporated herein and made a part hereof for all purposes, as if set forth in full herein. References in such exhibits to instruments on file in the public records are hereby incorporated by reference herein for all purposes. 9.Successors and Assigns. This Assignment shall inure to the benefit of and be binding upon the parties hereto, and their respective successors and assigns. 10.Third Parties. This Assignment shall not confer any rights, benefits or remedies to any person or entity not a party hereto. 11.Governing Law. This Assignment shall be governed and construed in accordance with the laws of the State of Colorado, without giving effect to principles of conflicts of laws that would result in the application of the laws of another jurisdiction. 12.Attorneys’ Fees. In the event of any disputes related to this Assignment, the prevailing party shall recover its court costs, out-of-pocket costs, expert witness fees and reasonable attorneys’ fees from the opposing party. 13.Interpretation. For purposes of interpreting the provisions of this Assignment, Assignor and Assignee acknowledge and agree that Assignor and Assignee have equal bargaining power and position, and that no provision of this Assignment shall be interpreted or construed adverse to or against one party or the other as a result of the drafting, preparation or execution of this Assignment.The word “including” (as used herein in its various forms) means including without limitation. 14.Imaged Documents, Counterparts.Any document generated by the parties with respect to this Assignment including this Assignment, may be imaged and stored electronically (“Imaged Documents”).Imaged Documents may be introduced as evidence in any proceeding as if such were original business records and neither party shall contest the admissibility of Imaged Documents as evidence in any proceeding.This Assignment may be executed in counterparts, whether by facsimile, portable document format or otherwise, each of which shall be deemed to be an original, but all of which together shall constitute one agreement. 15.Further Assurances.The parties hereto agree to take all such further actions and execute, acknowledge and deliver all such further documents that may be necessary or useful for the purpose of giving effect to this Assignment [signature and acknowledgement pages follow] Page 5 of 6 EXECUTED to be effective for all purposes as of the Effective Time. ASSIGNOR: Pacific Energy Development Corp. By: /s/Frank C. Ingriselli Name:Frank C. Ingriselli Title:Chief Executive Officer ASSIGNEE: Condor Energy Technology LLC By:/s/Michael L. Peterson Name: Michael L. Peterson Title:President and CFO ACKNOWLEDGMENTS STATE OF CA § § COUNTY OF Contra Costa § This instrument was acknowledged before me this 18 day of February 2015, by Frank C. Ingriselli, known to me to be the of Pacific Energy Development Corp., who affirmed that the foregoing instrument was signed on behalf of the company and that the execution of this instrument was the free act and deed of the company. /s/Valentina Babichev Notary Public in and for the State of CA STATE OF CA § § COUNTY OF Contra Costa § This instrument was acknowledged before me this 18 day ofFebruary 2015, by Michael L. Peterson, known to me to be the of Condor Energy Technology LLC, who affirmed that the foregoing instrument was signed on behalf of the company and that the execution of this instrument was the free act and deed of the company. /s/Valentina Babichev Notary Public in and for the State of CA Page 6 of 6 EXHIBIT A Lessor Lessee EffectiveDate County Recording T R S Description Lease #9519.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld 7N 59W 16 ALL Lease #9520.8 - State of Colorado Board of Land Commissioners Contex Energy Company 2/21/08 Weld 7N 59W 34 W/2 City of Wray,Colorado, a Municipal Corporation, represented herein by Kris Jones, Mayor Baseline Minerals, Inc. 12/1/10 Weld Memo 3746211 7N 60W 23 W2 The United Methodist Church of Wray, a Colorado non-profit corporation in trust, represented herein by Robert L. Schneider, Trustee Baseline Minerals, Inc. 12/1/10 Weld Memo 3746209 7N 60W 23 W2 Wray Area Foundation, Inc., a Colorado, non-profit corporation, represented herein by Lance Bohall Baseline Minerals, Inc. 12/1/10 Weld Memo 3746210 7N 60W 23 W2 McCulliss Oil and Gas Condor Energy Technology, LLC 2/23/13 Weld 7N 59W 20 E2 Paul McCulliss Condor Energy Technology, LLC 2/23/13 Weld 7N 59W 20 E2 Cherie Lynn Solomon, a married woman dealing in her sole and separate property Condor Energy Technology, LLC 8/19/13 Weld 7N 59W 28 E2 The Willoughby Family Trust, by Lynette Willoughby, Trustee Condor Energy Technology, LLC 8/19/13 Weld Memo 3945940, Ratification 3948931 7N 59W 28 E2 Milton Nazaryk, aka Milton P. Nazaryk, a married man dealing in his sole and separate property Condor Energy Technology, LLC 8/19/13 Weld 7N 59W 28 E2 Rodney S. Marcum, a married man, dealing in his sole and separate property Condor Energy Technology, LLC 9/2/13 Weld 7N 59W 17 S2 Sharon Colson, a married person, dealing in her sole and separate property Condor Energy Technology, LLC 9/4/13 Weld 7N 59W 17 S2 Virginia R. Potter, a single person Condor Energy Technology, LLC 9/4/13 Weld 7N 59W 17 S2 Melvin H. Brantley, a single person Condor Energy Technology, LLC 9/8/13 Weld 7N 59W 17 N2 Richard C. Brantley and Lodean L. Brantley, husband and wife Condor Energy Technology, LLC 9/8/13 Weld 7N 59W 17 N2 Lutin Curlee Family Partnership LTD., a Colorado Limited Partnership Condor Energy Technology, LLC 9/8/13 Weld 7N 59W 8 S2 Mary Thompson, Power of Attorney for Steven Arthur Memovich Condor Energy Technology, LLC 9/9/13 Weld 7N 59W 18 NW4, SW4, SE.4 Connie L. Green, a married woman dealing in her sole and separate property Condor Energy Technology, LLC 9/9/13 Weld 7N 59W 33 E2 Connie L. Green, a married woman dealing in her sole and separate property Condor Energy Technology, LLC 9/9/13 Weld 7N 59W 34 E2 Roger Hilzer, a married man dealing in his sole and separate property Condor Energy Technology, LLC 9/9/13 Weld 7N 59W 33 E2 Roger Hilzer, a married man dealing in his sole and separate property Condor Energy Technology, LLC 9/9/13 Weld 7N 59W 34 E2 Dianne Y. Fuller, a married woman dealing in her sole and separate property Condor Energy Technology, LLC 9/12/13 Weld 7N 59W 33 E2 Dianne Y. Fuller, a married woman dealing in her sole and separate property Condor Energy Technology, LLC 9/12/13 Weld 7N 59W 34 E2 James C. Young, Jr., a married man dealing in his sole and separate property Condor Energy Technology, LLC 9/12/13 Weld 7N 59W 33 E2 James C. Young, Jr., a married man dealing in his sole and separate property Condor Energy Technology, LLC 9/12/13 Weld 7N 59W 34 E2 John W. Young, a single man Condor Energy Technology, LLC 9/12/13 Weld 7N 59W 33 E2 John W. Young, a single man Condor Energy Technology, LLC 9/12/13 Weld 7N 59W 34 E2 Doris L. Poush, a widow Baseline Minerals, Inc. 11/3/10 Weld Memo 3755306 7N 59W 17 S2 The Irene M. Kosch Living Trust, dated January 31, 2006, represented herein by Christina A. Sawyer, Trustee Baseline Minerals, Inc. 11/3/10 Weld Memo 3755307 7N 59W 17 S2 The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of the trust Baseline Minerals, Inc. 12/10/10 Weld Memo 3749643 7N 60W 13 E2SE4 The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of the trust Baseline Minerals, Inc. 12/10/10 Weld Memo 3749643 7N 60W 24 E2E2, SWNE, NWSE A - 1 John E. Ford Family Trust,dated March 6, 2005 Condor Energy Technology, LLC 12/13/13 Weld 7N 59W 21 SE4 Patty L.Ford Condor Energy Technology, LLC 12/13/13 Weld 7N 59W 21 NE4, W2 John E. Ford Family Trust, dated March 6, 2005 Condor Energy Technology, LLC 11/10/13 Weld 7N 59W 32 ALL Patty L.Ford Condor Energy Technology, LLC 12/13/13 Weld 7N 60W 13 SW4NE4, SE4 Kathryn B. Yahn, a single woman Baseline Minerals, Inc. 7/11/11 Weld Memo 3786033 7N 59W 8 SW,N2SE, S2SE Anthony Dicroce, a widower Baseline Minerals, Inc. 7/12/11 Weld Memo 3792462 7N 59W 28 W2 Karen S. Raymond, a single woman Baseline Minerals, Inc. 7/12/11 Weld Memo 3792459 7N 59W 28 W2 Marilyn L. Raymond, a single woman Baseline Minerals, Inc. 7/12/11 Weld Memo 3788922 7N 59W 28 W2 Beverly A. Ditolla, a single woman Baseline Minerals, Inc. 7/13/11 Weld Memo 3792467 7N 59W 28 W2 Patricia S. Ditolla, a single woman Baseline Minerals, Inc. 7/13/11 Weld Memo 3792466 7N 59W 28 W2 Lynn S. Cutrer, a/k/a Lynn Francis Stark Cutrer, a single woman Baseline Minerals, Inc. 7/14/11 Weld Memo 3792457 7N 59W 34 E2 Blake LaRue, a/k/a William Blake LaRue, married to Bonnie P. LaRue, dealling herein with his sole and separate property Baseline Minerals, Inc. 7/15/11 Weld Memo 3788918 7N 59W 34 E2 Robert D. LaRue, a/k/a Robert Driscoll LaRue, married to Edell E. LaRue, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/15/11 Weld Memo 3788923 7N 59W 34 E2 David W. Ferguson Trust Baseline Minerals, Inc. 7/18/11 Weld Memo 3792453 7N 59W 28 W2 Alan B. Hall, a/k/a Alan Bradley Hall, married to Kelly McMsnyderahon Hall, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/18/11 Weld Memo 3792458 7N 59W 34 E2 Robert M. McDannald, Jr., a/k/a Robert Morris McDannald, Jr., married to Katin C. Pontikes, dealing herein with his sole and separate property Baseline Minerals, Inc. 7/20/11 Weld Memo 3786034 7N 59W 34 E2 Dorothy A. Menzies, a widow Baseline Minerals, Inc. 7/22/11 Weld Memo 3798015 7N 59W 28 W2 Jane M. Russell, a single woman Baseline Minerals, Inc. 7/25/11 Weld Memo 3788920 7N 59W 34 E2 Jerry M. McDannald Estate, represented by Jane M. Russell, Executor Baseline Minerals, Inc. 7/25/11 Weld Memo 3788919 7N 59W 34 E2 Mary Ann Smith, married to Edward Smith, dealing herein with her sole and separate property Baseline Minerals, Inc. 7/25/11 Weld Memo 3792452 7N 59W 34 E2 Jolynn McDannald Brailas Bypass Trust, represented herein by Alexander Brailas, Trustee Baseline Minerals, Inc. 7/26/11 Weld Memo 3788917 7N 59W 34 E2 Michael J. Dailey, a single man Baseline Minerals, Inc. 8/1/11 Weld Memo sent for recording 7N 59W 34 E2 Patrick L. Dailey, married to Diane Dailey, and dealing herein with his sole and separate property Baseline Minerals, Inc. 8/1/11 Weld Memo 3795157 7N 59W 34 E2 Richard E. Jones, a/k/a Richard Emmett Glenn Jones, married to Wilma J. Jones, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/3/11 Weld Memo 3788926, ratifications 3795138, 3795139 7N 59W 28 W2 Victoria Lee Mosher Sutphin, married to Michael Allen Sutphin, as sole heir of Helen Chura Mosher, dealing herein with her sold and separate property Baseline Minerals, Inc. 8/4/11 Weld Memo 3798019 7N 59W 28 W2 Marianne Giba Jelniker, married to Donald Jelniker, dealing herin with her sole and separate property Baseline Minerals, Inc. 8/5/11 Weld Memo 3795150 7N 59W 28 W2 Clarice Colleen Giba Molholm, a widow Baseline Minerals, Inc. 8/8/11 Weld Memo 3795141, Ratifications 7N 59W 28 W2 Gloria Memorich Tarasar, a widow Baseline Minerals, Inc. 8/10/11 Weld Memo 3798021 7N 59W 28 W2 William Anthony Linscott, married to Cynthia Linscott, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/10/11 Weld Memo 3792461 7N 59W 28 W2 Darlene Kozak Burham, a widow Baseline Minerals, Inc. 8/11/11 Weld Memo 3795140 7N 59W 28 W2 Karen S. Kozak, a/k/a Karen Sue Kozak, a widow Baseline Minerals, Inc. 8/11/11 Weld Memo 3788921 7N 59W 28 W2 William B. Kozak, a widower Baseline Minerals, Inc. 8/11/11 Weld Memo 3798013 7N 59W 28 W2 Monaco Family Trust, represented herein by Edward Monaco, Trustee Baseline Minerals, Inc. 8/5/11 Weld Memo 3792469 7N 59W 28 W2 Iris Lee Memovich Swaggerty Turk, a widow Baseline Minerals, Inc. 8/16/11 Weld Memo 3792460 7N 59W 28 W2 Paula Grivna Manzuk, married to Myron D. Manzuk, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/17/11 Weld Memo 3795144 7N 59W 28 W2 Dorothy May Warhol, f/k/a Dorothy May Urista, married to Joseph Warhol, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/18/11 Weld Memo 3795156 7N 59W 28 W2 Matthew A. Giba, a single man Baseline Minerals, Inc. 8/19/11 Weld Memo 3798026 7N 59W 28 W2 Catherine J. Reed, f/k/a Cathy Lind Burmeister Reed, a widow Baseline Minerals, Inc. 8/22/11 Weld Memo 3795149 7N 59W 28 W2 A - 2 Cheryl Andrew, f/k/a Cheryl Ann Michalov, married to Jonah Andrew, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/22/11 Weld Memo 3798016 7N 59W 28 W2 William J. Grivna, a single man Baseline Minerals, Inc. 8/22/11 Weld Memo 3795155 7N 59W 28 W2 Darlene M. Colbenson, f/k/a Darlene Mlynek, a widow, as sole heir of Theresa Michalov Mlynek Baseline Minerals, Inc. 8/23/11 Weld Memo 3792465 7N 59W 28 W2 James R. Lind, married to Rita Lind, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/23/11 Weld Memo 3795154 7N 59W 28 W2 Ronald Dean Michalov, married to Janice Michalov, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/23/11 Weld Memo 3795143 7N 59W 28 W2 Morris Ernest Stark Baseline Minerals, Inc. 8/24/11 Weld Memo 3801221 7N 59W 34 E2 Christopher D. Mabray, a single man Baseline Minerals, Inc. 8/25/11 Weld Memo 3798034 7N 59W 8 S2 Lynn K. Mabray, a single woman Baseline Minerals, Inc. 8/25/11 Weld Memo 3798033 7N 59W 8 S2 Barbara J. Memovich, a widow, and an heir to Robert Harris Memovich Baseline Minerals, Inc. 8/29/11 Weld Memo 3795147 7N 59W 28 W2 Holly Jo Watson, f/k/a Holly Jo Michalov, married to Gregg D. Watson, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/29/11 Weld Memo 3798014 7N 59W 28 W2 Mark Willis Memovich, a single man Baseline Minerals, Inc. 8/29/11 Weld Memo 3798012 7N 59W 28 W2 Peggy R. Schultz,f/k/a Peggy Rose Memovich, married to Gene Schultz, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/29/11 Weld Memo 3795145 7N 59W 28 W2 Scott Lee Michalov, a single man Baseline Minerals, Inc. 8/30/11 Weld Memo 3798020 7N 59W 28 W2 Steven Arthur Memovich, a widower, represented herein by Mary R. Thompson, his Attorney-in-Fact Baseline Minerals, Inc. 8/30/11 Weld Memo 3798018 7N 59W 28 W2 Sandra Lynn Kaspar, f/k/a Sandra Lynn Memovich, married to Eric Kaspar, dealing herein with her sole and separate property Baseline Minerals, Inc. 8/31/11 Weld Memo 3795146 7N 59W 28 W2 Steven James Memovich, married to Patricia Memovich, dealing herein with his sole and separate property Baseline Minerals, Inc. 8/31/11 Weld Memo 3798024 7N 59W 28 W2 Fred Joseph Radosevich, a widower Baseline Minerals, Inc. 9/8/11 Weld Memo 3798022 7N 59W 28 W2 Patricia Louise Welch, a widow Baseline Minerals, Inc. 9/20/11 Weld Memo 3798017 7N 59W 28 W2 Dennis L. Bateman, a/k/a Dennis Leland Bateman, married to Barbara Bateman, dealing herein with his sole and separate property Baseline Minerals, Inc. 9/21/11 Weld Memo 3798011 7N 59W 28 W2 Howard K. Dean, Jr. and Dalma Dean, husband and wife Contex Energy Company 1/28/08 Weld 3565653, Affidavit 3740212 7N 59W 31 Lots 1, 2, E2NW4, NE4 (ada N2) Anita Brauer, a single woman Contex Energy Company 2/14/08 Weld 3565654, Affidavit 3745467 7N 59W 20 E2 Carol Shepherd, a single woman Contex Energy Company 2/14/08 Weld 3565637, Affidavit 3745470 7N 59W 20 E2 Lisa A. Scott, a single woman Contex Energy Company 2/14/08 Weld 3565652, Affidavit 3745472 7N 59W 20 E2 Mona Archer, a married woman dealing in her sole and separate property Contex Energy Company 2/14/08 Weld 3565650, Affidavit 3745469 7N 59W 20 E2 Roe Ann Wallin, a maried woman dealing in her sole and separate property Contex Energy Company 2/14/08 Weld 3565651, Affidavit 3745468 7N 59W 20 E2 A - 3 Terri Root, a single woman Contex Energy Company 2/14/08 Weld 3565655, Affidavit 3745471 7N 59W 20 E2 U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016 Baseline Minerals, Inc. 4/18/11 Weld 7N 59W 31 Lots 3,4, E2SW U.S. AgBank FCB fka Farm Credit Bank of Wichita, 08-123-11-016 Baseline Minerals, Inc. 4/18/11 Weld 7N 59W 31 SE4 Eileen Louise Dean, a single woman Baseline Minerals, Inc. 6/27/11 Weld Memo 3792456 7N 59W 31 Lots 1,2, E2NW4, NE4 (ada N2) Virginia M. Rosandick, personal representative of the Estate of Virginia Dean Gabbard, deceased Baseline Minerals, Inc. 6/27/11 Weld Memo 3792455 7N 59W 31 Lots 1,2, E2NW4, NE4 (ada N2) Irwin Lee Jess & Tamara Lynne Jess, husband and wife Baseline Minerals, Inc. 7/23/08 Weld Memo 3579660, Affidavit 3714723 7N 60W 23 E2 Jeffrey and Gina Ford, husband and wife Baseline Minerals, Inc. 8/3/10 Weld Memo 3714717 7N 59W 20 W2 Margaret A. Stephenson, a widow Baseline Minerals, Inc. 8/8/08 Weld Memo 3595536 7N 59W 20 W2 Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld Memo 3582336, Affidavit 3781584 7N 59W 18 Lot 2,3,4 SE4NW4, E2SW4, SE4 Roxanne Honaker, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 8/20/08 Weld Memo 3582336, Affidavit 3781584 7N 60W 23 W/2 Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld Memo 3584254, Affidavit 3781583 7N 59W 18 Lot 2,3,4 SE4NW4, E2SW4, SE4 Bill Paul, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/5/08 Weld Memo 3584254, Affidavit 3781583 7N 60W 23 W/2 Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld Memo 3606464, Affidavit 3781585 7N 59W 18 Lots 2, 3, 4, SENW, E2SW,SE (ada S2NW, S2) Ruby Schmotzer, a married woman dealing in her sole and separate property Baseline Minerals, Inc. 9/6/08 Weld Memo 3606464, Affidavit 3781585 7N 60W 23 W2 John Thomas Logan, a married man dealing in his sole and separate property Baseline Minerals, Inc. 9/16/08 Weld Memo 3584257, Affidavit 3731070 7N 59W 19 E2 Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld Memo 3733389 7N 59W 18 Lots 2, 3, 4, SENW, E2SW,SE (ada S2NW, S2) Andrew J. Prebish, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/5/10 Weld Memo 3733389 7N 60W 23 W2 Eugene A. Markley, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/12/10 Weld Memo 3731050 7N 59W 20 W2 Robert H. Markley, a married man dealing in his sole and separate property Baseline Minerals, Inc. 10/12/10 Weld memo 3731051 7N 59W 20 W2 Patty L. Ford Baseline Minerals, Inc. 11/10/10 Weld Memo 3737413 7N 59W 19 Lots 1, 2, 3 and E2W2; ada W2 Freeman Investments Condor Energy Technology, LLC 11/27/12 Weld 7N 59W 20 E2 The Albert E. Radinsky Trust, represented herein by William Litvak, Trustee of the trust Baseline Minerals, Inc. 12/10/10 Weld Memo 3749643 7N 59W 19 Lots 1, 2, 3 and E2W2; ada W2 Patty L.Ford Baseline Minerals, Inc. 12/13/10 Weld Memo 3714717 7N 59W 20 W2 John E. Ford Family Trust,dated March 6, 2005 Baseline Minerals, Inc. 12/13/10 Weld Memo 3718938 7N 59W 31 Lots 1,2,3,4, E2W2, E2 Patty L.Ford Baseline Minerals, Inc. 12/13/10 Weld Memo 3714716 7N 59W 31 Lots 1,2, E2NW4, NE4 A - 4 Exhibit B # API OPERATOR WELL SEC TWP RNG CTY ST WI BPO NRI BPO WI APO 200% NRI APO 200% 1 CONDOR ENERGY TECHNOLOGY, LLC Logan #2H 19/20 7N 59W WELD CO 2 CONDOR ENERGY TECHNOLOGY, LLC Waves #1H 23 7N 60W WELD CO 3 CONDOR ENERGY TECHNOLOGY, LLC Ford Family Trust #2H 31 7N 59W WELD CO B- 1
